EXHIBIT 10.6

Execution Form

WAIVER AND FIFTH AMENDMENT TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

        This Waiver and Fifth Amendment to Fourth Amended and Restated Credit
Agreement (this “Amendment”) dated as of November 20, 2002 (the “Amendment
Effective Date”), is by and among MAGNUM HUNTER RESOURCES, INC., a Nevada
corporation (the “Borrower”), each Bank (as defined in the Credit Agreement
referred to below), DEUTSCHE BANK TRUST COMPANY AMERICAS (formerly named Bankers
Trust Company), individually, as administrative agent (in such capacity,
together with its successors in such capacity, the “Administrative Agent”), as
collateral agent (in such capacity, together with its successors in such
capacity, the “Collateral Agent”), and as letter of credit issuing bank (in such
capacity, together with its successors in such capacity, the “Issuer”), CIBC
INC., individually and as syndication agent (in such capacity together with its
successors in such capacity, the “Syndication Agent”), and BNP PARIBAS, a French
bank acting through its Houston Agency, individually and as documentation agent
(in such capacity, together with its successors in such capacity, the
“Documentation Agent”).

R E C I T A L S:

        WHEREAS, the Borrower, each Bank then a party, the Administrative Agent,
the Collateral Agent, the Syndication Agent, the Documentation Agent
(collectively, the “Agents”), and the Issuer have heretofore entered into that
certain Fourth Amended and Restated Credit Agreement dated as of March 15, 2002,
as amended by that certain First Amendment to Fourth Amended and Restated Credit
Agreement dated as of April 19, 2002, and by that certain Second Amendment to
Fourth Amended and Restated Credit Agreement dated as of July 3, 2002, and by
that certain Third Amendment to Fourth Amended and Restated Credit Agreement
dated as of August 28, 2002, and by that certain Fourth Amendment to Fourth
Amended and Restated Credit Agreement dated as of September 6, 2002, and as
otherwise amended from time to time prior to the Amendment Effective Date (the
“Credit Agreement”), pursuant to which the Banks have agreed to make revolving
credit loans available to the Borrower under the terms and provisions stated
therein; and

        WHEREAS, the Borrower now proposes to cause Prize Energy Resources,
L.P., a Delaware limited partnership and a Restricted Subsidiary of the Borrower
(“Prize”), to sell certain Oil and Gas Properties described on Exhibit A hereto
(such properties, herein the “South Texas Properties”); and

        WHEREAS, the Borrower also proposes that the Borrower or any of its
Restricted Subsidiaries use available cash (including certain proceeds of the
South Texas Disposition) to repurchase notes issued under the 1997 Indenture
(the “1997 Notes”) in an aggregate principal amount of up to $30,000,000, in
accordance with, and subject to, the terms of this Amendment; and

        WHEREAS, subject to the terms and conditions of this Amendment, the
Banks, the Agents and the Issuer are willing to enter into this Amendment;

        NOW, THEREFORE, in consideration of the premises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

        Section 1. Definitions. Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meaning as in the
Credit Agreement.

        Section 2. Waiver of Section 7.2.6 of Credit Agreement. Section 7.2.6 of
the Credit Agreement, which restricts the Borrower and any of its Restricted
Subsidiaries from making any payment or prepayment of principal of, or making
any payment of interest on, any Indebtedness on any day other than the stated,
scheduled date for such payment or prepayment set forth in the documents and
instruments memorializing such Indebtedness, or which would violate the
subordination provisions of any Subordinated Debt (except as expressly permitted
by Section 7.2.6 of the Credit Agreement or as otherwise permitted in writing by
the Administrative Agent with the consent of the Majority Banks), is hereby
waived insofar as, and only insofar as, the Borrower or any of its Restricted
Subsidiaries shall be permitted to repurchase 1997 Notes in an aggregate
principal amount of up to $20,000,000, provided, that upon the consummation of
the South Texas Disposition (defined in Section 3 below) and the receipt by
Prize of the South Texas Proceeds (defined in Section 3 below), the aggregate
principal amount of 1997 Notes that the Borrower or any of its Restricted
Subsidiaries shall be permitted to repurchase in reliance on the waiver
contained in this Section 2 shall automatically be increased to $30,000,000. The
parties hereto acknowledge and agree that the repurchase of 1997 Notes by the
Borrower or any of its Restricted Subsidiaries as permitted by this Section 2
shall not reduce the remaining availability of the Borrower or its Restricted
Subsidiaries to make other Restricted Payments in accordance with, and to the
extent permitted by, Section 7.2.6 of the Credit Agreement.

        Section 3. Waiver of Section 7.2.9 of Credit Agreement. The Banks, the
Agents and the Issuer hereby waive the provisions of Section 7.2.9 of the Credit
Agreement, which restricts the Borrower and any of its Restricted Subsidiaries
from selling, leasing, assigning, transferring, or otherwise disposing of any of
its assets having a fair market value in excess of $25,000, (except as expressly
permitted by Section 7.2.9 of the Credit Agreement), insofar as, and only
insofar as, Prize shall be permitted to sell, assign, transfer and convey the
South Texas Properties (the sale, transfer and conveyance of the South Texas
Properties, herein the “South Texas Disposition”), provided that the South Texas
Disposition shall have been consummated on or before January 31, 2003, and
further provided that concurrently with the consummation of the South Texas
Disposition, Prize shall have received Net Cash Proceeds in consideration of the
sale, assignment, transfer and conveyance of the South Texas Properties of not
less than $28,000,000 (the “South Texas Proceeds”). The parties hereto
acknowledge and agree that the sale, transfer and conveyance of the South Texas
Properties permitted by this Section 3 shall not reduce the remaining
availability of the Borrower or its Restricted Subsidiaries to dispose of other
assets in accordance with Section 7.2.9(d) of the Credit Agreement during the
current fiscal year to the extent otherwise permitted by Section 7.2.9(d).

        Section 4. Consent to Release Liens. By executing this Amendment, each
of the Banks, the Agents and the Issuer hereby consents to the execution and
delivery to the Borrower and/or its designee by the Collateral Agent of one or
more releases of Liens held by the Collateral Agent for the benefit of the
Banks, the Agents and the Issuer covering the South Texas Properties.

Page 2

        Section 5. Confirmation of Borrowing Base; Restriction on Borrowing
Availability. From and after the Amendment Effective Date until the Borrowing
Base shall be redetermined in accordance with Section 2.8 of the Credit
Agreement, the currently effective Borrowing Base of $250,000,000 shall remain
in effect. Notwithstanding anything to the contrary in the Credit Agreement or
this Amendment, however, the Borrower covenants and agrees that if the Borrower
or any of its Restricted Subsidiaries have not repurchased 1997 Notes having an
aggregate principal amount of at least $10,000,000 during the period from the
Amendment Effective Date to and including the date on which the South Texas
Disposition is consummated, then from and after the consummation of the South
Texas Disposition until the aggregate principal amount of all 1997 Notes
repurchased by the Borrower or any of its Restricted Subsidiaries since the
Amendment Effective Date shall equal or exceed $10,000,000, the Borrower shall
maintain at all times sufficient availability under the Credit Agreement to
repurchase additional 1997 Notes in a principal amount equal to the positive
difference (if any) of (i) $10,000,000, minus (ii) the principal amount of all
1997 Notes repurchased by the Borrower or any of its Restricted Subsidiaries
from and after the Amendment Effective Date (as evidenced by the written
confirmation delivered in accordance with immediately following sentence).
Concurrently with the consummation of the South Texas Disposition (and at such
other times thereafter as the Borrower may elect), the Borrower covenants to
deliver to the Administrative Agent a certificate of an Authorized Officer of
the Borrower setting forth the principal amount of all 1997 Notes that have been
repurchased by the Borrower or any its Restricted Subsidiaries since the
Amendment Effective Date together with such other related materials as the
Administrative Agent may reasonably request in its sole discretion.

        Section 6. Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent:

        (a) Executed Amendment. The Administrative Agent shall have received a
counterpart of this Amendment duly executed by the Borrower, the Agents, the
Issuer and each Bank, and duly acknowledged by each of the Guarantors.


        (b) Other Conditions. The Borrower shall have confirmed and acknowledged
to the Agents, the Issuer and the Banks, and by its execution and delivery of
this Amendment the Borrower does hereby confirm and acknowledge to the
Administrative Agent and the Banks, that (i) the execution, delivery and
performance of this Amendment has been duly authorized by all requisite
corporate action on the part of the Borrower; (ii) the Credit Agreement and each
other Loan Document to which it is a party constitute valid and legally binding
agreements enforceable against the Borrower in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other similar laws relating
to or affecting the enforcement of creditors’ rights generally and by general
principles of equity; (iii) the representations and warranties by the Borrower
contained in the Credit Agreement and in the other Loan Documents are true and
correct on and as of the date hereof in all material respects as though made as
of the date hereof; and (iv) no Default or Event of Default exists under the
Credit Agreement or any of the other Loan Documents.


Page 3

        Section 7. Ratification of Credit Agreement. Except as expressly
amended, modified or waived by this Amendment, the terms and provisions of the
Credit Agreement and the other Loan Documents are ratified and confirmed in all
respects and shall continue in full force and effect.

        Section 8. Expenses. The Borrower agrees to pay on demand all expenses
set forth in Section 10.3 of the Credit Agreement.

        Section 9. Miscellaneous. (a) On and after the effectiveness of this
Amendment, each reference in each Loan Document to “this Agreement”, “this
Note”, “this Mortgage”, “this Guaranty”, “this Pledge Agreement”, “hereunder”,
“hereof” or words of like import, referring to such Loan Document, and each
reference in each other Loan Document to “the Credit Agreement”, “the Notes”,
“the Mortgages”, “the Guaranty”, “the Pledge Agreement”, “thereunder”, “thereof”
or words of like import referring to the Credit Agreement, the Notes, or the
Mortgage, the Guaranty, the Pledge Agreement or any of them, shall mean and be a
reference to such Loan Document, the Credit Agreement, the Notes, the Mortgage,
the Guaranty, the Pledge Agreement or any of them, as amended or otherwise
modified by this Amendment; (b) the execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any default of the Borrower or
any right, power or remedy of the Administrative Agent or the Banks under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents; (c) this Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement; and (d) delivery of an executed
counterpart of a signature page to this Amendment by telecopier shall be
effective as delivery of a manually executed counterpart of this Amendment.

        Section 10. Severability. Any provisions of this Amendment held by court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provisions so held to be invalid or unenforceable.

        Section 11. Applicable Law. THIS AMENDMENT AND EACH OTHER LOAN DOCUMENT
DELIVERED PURSUANT HERETO SHALL EACH BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICT
OF LAW, EXCEPT SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW). This
Amendment constitutes the entire understanding among the parties hereto with
respect to the subject matter hereof and supersedes any prior agreements,
written or oral, with respect thereto.

        Section 12. Successors and Assigns. This Amendment is binding upon and
shall inure to the benefit of the Agents, the Issuer, the Banks and the Borrower
and their respective successors and assigns.

        Section 13. Headings. The headings, captions, and arrangements used in
this Amendment are for convenience only and shall not affect the interpretation
of this Amendment.

Page 4

        Section 14. NO ORAL AGREEMENTS. THIS AMENDMENT AND ALL OTHER
INSTRUMENTS, DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION
HEREWITH REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE
MATTERS HEREIN CONTAINED, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signature pages follow]

Page 5

EXECUTED as of the day and year first above written.

  BORROWER:

MAGNUM HUNTER RESOURCES, INC.


By:/s/Chris Tong
     Name:      Chris Tong
     Title:        Senior Vice President
                      Chief Financial Officer

  AGENTS, BANKS AND ISSUER:

DEUTSCHE BANK TRUST COMPANY AMERICAS (formerly named Bankers Trust Company), as
Administrative Agent, Collateral Agent, Issuer and a Bank


By: ________________________
      Name:
      Title:

  CIBC INC., as Syndication Agent and a Bank


By: ________________________
      Name:
      Title:



Page 6

  BNP PARIBAS, as Documentation Agent and a Bank


By:_____________________
     Name:
     Title:


                    - and -


By:_____________________
      Name:
      Title:

  FORTIS CAPITAL CORP., as a Bank


By:_____________________
     Name:
     Title:


                     - and -


By:_____________________
     Name:
     Title:

  BANK OF SCOTLAND, as a Bank


By: ________________________
      Name:
      Title:

  BANK OF NOVA SCOTIA, as a Bank


By: ________________________
      Name:
      Title:



Page 7

  UNION BANK OF CALIFORNIA, N.A., as a Bank


By: ________________________
      Name:
      Title:

  COMPASS BANK, as a Bank


By: ________________________
      Name:
      Title:

  COMERICA BANK - TEXAS, as a Bank


By: ________________________
      Name:
      Title:

  WASHINGTON MUTUAL BANK, FA, as a Bank


By: __________________________
      Name:
      Title:

  HIBERNIA NATIONAL BANK, as a Bank


By: __________________________
      Name:
      Title:



Page 8

              U.S. BANK NATIONAL ASSOCIATION, as a Bank


By: __________________________
      Name:
      Title:



Page 9

ACKNOWLEDGMENT BY GUARANTORS

        Each of the undersigned Guarantors hereby (i) consents to the terms and
conditions of that certain Waiver and Fifth Amendment to Fourth Amended and
Restated Credit Agreement dated as of November 20, 2002 (the “Fifth Amendment”),
(ii) acknowledges and agrees that its consent is not required for the
effectiveness of the Fifth Amendment, (iii) ratifies and acknowledges its
respective Obligations under each Loan Document to which it is a party, and (iv)
represents and warrants that (a) no Default or Event of Default has occurred and
is continuing, (b) it is in full compliance with all covenants and agreements
pertaining to it in the Loan Documents, and (c) it has reviewed a copy of the
Fifth Amendment.

        Executed to be effective as of November 20, 2002.

  GUARANTORS:

HUNTER GAS GATHERING, INC.
GRUY PETROLEUM MANAGEMENT CO.
MAGNUM HUNTER PRODUCTION, INC.
CONMAG ENERGY CORPORATION
TRAPMAR PROPERTIES, INC.
PINTAIL ENERGY, INC.
PRIZE OPERATING COMPANY
PEC (DELAWARE), INC.
OKLAHOMA GAS PROCESSING, INC.


By: /s/Chris Tong
     Name:     Chris Tong
     Title:       Senior Vice President and
                     Chief Financial Officer

  PRIZE ENERGY RESOURCES, L.P.

By:     Prize Operating Company,
           as its general partner


By:_________________________
     Name:     Senior Vice President and
                     Chief Financial Officer

Page 10